DETAILED ACTION
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 29 and 30 have been renumbered claims 28 and 29 respectively.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew N. Parfomak on 4/29/2021.

The application has been amended as follows: 

Claim 21 has been amended as follows:
21.	A laterally insertable, implantable prosthetic device configured to be implanted through an incision positioned on the side of a leg and lateral to a knee joint, to a retropatellar region of the knee joint for forming a prosthetic knee joint between a femur and a tibia, such that during implantation 
a laterally insertable bicondylar femoral component having a convexly curved outer surface, four inwardly extending retaining claws, and a non-articulating inner surface, the convexly curved outer surface comprising a curved articular portion including a medial condyle having two ends, a lateral condyle having two ends, and an intercondylar bridge connecting the medial condyle to the lateral condyle, the non-articulating inner surface comprising three planar surfaces on a lateral side of the non-articulating inner surface extending between a pair of the retaining claws and three planar surfaces on a medial side of the non-articulating inner surface extending between a further pair of the retaining claws, wherein each of the planar surfaces are inward of the outer surface and together define a concave inner surface, and wherein each pair of the retaining claws includes one anterior claw and one posterior claw, wherein one anterior claw and one posterior claw are positioned on the ends of each of the medial condyle and the lateral condyle with each retaining claw abutting a planar surface of the concave inner surface; 
a laterally insertable tibial tray which has a bottom surface which includes an anterior transverse retaining claw coincident with an anterior edge of the bottom surface, and a posterior transverse retaining claw coincident with a posterior edge of the bottom surface, and a top surface which includes at least two spaced apart restraining lips one of which ; and 
a polyethylene insert, the polyethylene insert having a top surface, two cupules extending inwardly from the top surface, and a bottom surface which includes two correspondingly configured transverse retaining ridges configured to be fitted between the at least two spaced apart restraining lips, and two end edges extending between the two correspondingly configured transverse retaining ridges; 
wherein, during the implantation of the bicondylar femoral component onto a resected portion of the femur by lateral insertion through the said incision, substantially no portion of the outer surface of the bicondylar femoral component resurfaces any area of the patello-femoral joint, and, during insertion, the four retaining claws of the bicondylar femoral component are laterally embeddable into the femur; 
wherein during the implantation of the tibial tray onto a resected portion of the tibia by lateral insertion, the anterior and posterior transverse retaining claws are configured to both guide the tibial tray along a resected surface of the tibia and to hold the tibia; and 
wherein the polyethylene insert is configured to be affixed to and ultimately retained upon the tibial tray by insertion onto the top surface of the tibial tray wherein during insertion, the transverse retaining ridges engage the restraining lips of the tibial tray, and wherein one of each of the two end edges of US Serial No. 16/040037Page 5 of 20 the polyethylene insert are ultimately positioned adjacent to the one of each of the side edges of the top surface of the tibial tray.

Claim 29 has been amended as follows (note that this is renumbered claim 29 which was previously claim 30): 
29.	The prosthetic device of claim 21, wherein the bicondylar femoral component has 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The translation of the abstract for JP5166195 submitted by applicant does not correspond to the foreign document. The examiner was able to find a translation and therefore consider the foreign reference. The translation has been cited by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774